Citation Nr: 0112525	
Decision Date: 05/02/01    Archive Date: 05/09/01

DOCKET NO.  00-09 297A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased evaluation for status post right 
shoulder separation with resection of distal clavicle, 
currently evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel





REMAND

The veteran served on active duty from October 1991 to 
September 1994.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2000 rating decision of the 
Atlanta, Georgia, Department of Veterans Affairs (VA) 
Regional Office (RO), which increased the veteran's 
10 percent evaluation for status post right shoulder 
separation with resection of distal clavicle, to 20 percent, 
effective September 1999. 

This case has been advanced on the docket because of 
administrative error that resulted in significant delay in 
docketing the appeal.  See 38 C.F.R. § 20.900(c) (2000).

The veteran was scheduled for a videoconference Board hearing 
on November 13, 2000.  The veteran did not report for the 
November 2000 hearing.  

Unfortunately, remand is required in the instant case to 
assure that the record is complete.  The veteran underwent a 
VA contract examination in December 1999.  During that 
examination, the examiner described heat, redness, swelling, 
effusion, drainage and instability of the right shoulder.  
However, the examiner did not indicate where these symptoms 
occurred in the right shoulder.  Specifically, he describes 
drainage but does not indicate any findings from the 
"drainage" he claims the veteran's shoulder exhibits.  The 
examiner should describe the specific area of the 
aforementioned symptoms of the veteran's right arm.

Additionally, the veteran indicates that there is a scar over 
the anterior portion of the right shoulder, medially.  There 
was tenderness to touch described.  However, there is no 
mention of the RO evaluating the veteran's scar of the right 
shoulder. The U.S. Court of Veterans Appeals (now the U.S. 
Court of Appeals for Veterans Claims ) (Court) has held that, 
where separate and distinct manifestations have arisen from 
the same injury, separate disability ratings may be assigned 
where none of the symptomatology of the conditions overlaps.  
See Esteban v. Brown, 6 Vet. App. 259 (1994).  The RO should 
evaluate the veteran's scar of the right shoulder to 
determine if a separate disability rating is warranted.  

Further, the examiner indicated during the December 1999 VA 
contract examination that x-rays of the right shoulder and 
clavicle were both negative.  However, there are no x-ray 
reports associated with this examination report.  If an x-ray 
was performed in connection with this examination and is not 
of record, the RO should obtain the x-ray report.  If x-rays 
were not performed in connection with this examination, the 
examiner should be asked to so state.

Also, the RO's attention is directed to the decision of Court 
in the case of DeLuca v. Brown, 8 Vet. App. 202 (1995).  
Therein, the Court held that ratings based on limitation of 
motion do not subsume 38 C.F.R. § 4.40 or 38 C.F.R. § 4.45 
(2000).  It was also held that the provisions of 38 C.F.R. 
§ 4.14 (2000) (avoidance of pyramiding) do not forbid 
consideration of a higher rating based on greater limitation 
of motion due to pain on use, including during flare-ups.  
This examination's discussion of pain on use as it related to 
flare-ups was only that the veteran has horrible pain with 
movement and certain activities, occurring when writing, 
pointing, reaching, lifting or carrying bags.  The examiner 
does not describe this in the additional degree of limitation 
of motion to be expected as a result of the flare-ups.  

Finally, because of the change in the law brought about by 
the Veterans Claims Assistance Act of 2000, a remand in this 
case is required for compliance with the notice and duty to 
assist provisions contained in the new law.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 
114 Stat. 2096, 2096-2099 (2000) (to be codified as amended 
at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should ask the veteran to 
provide information regarding all 
treatment he has received for his 
service-connected right shoulder and 
clavicle disability.  The RO should 
obtain copies of complete clinical 
records of all such treatment, if any.  
If any records are not obtained, the RO 
should advise the veteran and his 
representative that VA was unable to 
obtain any identified records; explain 
efforts undertaken by VA to obtain these 
records; and afford him the opportunity 
to submit such records himself.  

2.  The RO should contact the examiner 
who performed the veteran's December 1999 
VA contract examination.  The examiner 
should be asked to explain the 
significance of the redness, swelling, 
effusion, drainage and instability of the 
veteran's right shoulder that he 
reported.  In particular, the examiner 
should specifically state where he 
observed drainage and what is responsible 
for the drainage.  The examiner should 
also indicate whether there are any 
findings related to the veteran's 
clavicle.  Was it dislocated; was there 
non-union, with or without loose motion; 
was there malunion?  If x-ray examination 
was performed in connection with this 
examination, the x-ray examination report 
should be associated with the claims 
folder.  If x-rays were not performed in 
connection with this examination, the 
examiner should so state.  

3.  The RO should then schedule the 
veteran for a VA orthopedic examination 
to determine the current severity of his 
right shoulder disability with resection 
of the distal clavicle.  All indicated 
testing, to include specific range of 
motion studies (in degrees) should be 
performed.  The veteran's claims file, 
including this remand, must be available 
to the examining physician for review in 
connection with the examination of the 
veteran.  The examiner should determine 
whether there is weakened movement, 
excess fatigability, or incoordination 
and, if feasible, these determinations 
should be expressed in terms of the 
degree of additional range of motion loss 
due to such factors.  The examiner should 
express an opinion as to whether pain 
significantly limits functional ability 
during flare-ups or when the right 
shoulder with resected distal clavicle is 
used repeatedly over a period of time.  
This determination also should be 
portrayed, if feasible, in terms of the 
degree of additional range of motion loss 
due to pain on use during flare-ups.  The 
examiner should indicate whether there is 
dislocation of the clavicle; whether 
there is nonunion, with or without loose 
motion; or whether there is malunion.

4.  The RO should ensure that all 
development requested above is completed 
and all notification and development 
action required by the VCAA is completed.  

6.  The RO should then adjudicate the claim 
of entitlement to an increased rating for 
right shoulder separation with resection of 
the distal clavicle.  The RO should consider 
whether a separate evaluation is warranted 
for the veteran's right shoulder scar 
pursuant to Esteban v. Brown, 6 Vet. App. 259 
(1994).  If the claim remains denied, the 
veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and given the 
opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

